980 F.2d 745
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Thomas L. RUSH, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 92-5109.
United States Court of Appeals, Federal Circuit.
Oct. 23, 1992.

Cl Ct
AFFIRMED.
PER CURIAM.

DECISION

1
Thomas L. Rush appeals the dismissal of his complaint by the United States Claims Court, Docket No. 92-152C, for lack of subject matter jurisdiction.   We affirm.

OPINION

2
On March 5, 1992, the Claims Court dismissed Mr. Rush's "COMPLAINT FOR INJUNCTIVE RELIEF" in which he sought to have his military enlistment contract declared void ab initio, his Air Force records returned to him, and other relief of an equitable nature.   Appellant bases his claims on an incident that occurred in 1961.


3
The Claims Court ruled that it lacked jurisdiction to hear Appellant's complaint because it sought only equitable relief and was filed more than six years after the accrual of his claims.   On March 12, 1992, Appellant amended his complaint to include money damages and moved for reconsideration.   That motion was denied on March 18, 1992.


4
The jurisdiction of the Claims Court is limited by 28 U.S.C. § 2501, which provides that suit must be filed in the Claims Court within six years from the time at which the claim first accrues.   It is clear from the face of Appellant's complaint that the actions complained of occurred at least before 1978, as the Claims Court found.   Thus, even if Appellant amends his complaint to claim money damages, his suit is still time barred.


5
No costs.